           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP BLACKWOOD,

                                 Plaintiff,

                     -against-
                                                                   20-CV-5435 (LLS)
OSSINING POLICE DEPARTMENT; LUIS
RINALDI, POLICE OFFICER; PAVONE,                                 ORDER TO AMEND
POLICE OFFICER; SAMTUCHI, POLICE
OFFICER,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained in the Westchester County Jail, brings this pro se action under

42 U.S.C. § 1983, alleging excessive force, false arrest, and false imprisonment. By order dated

September 2, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court grants Plaintiff leave

to file a second amended complaint within sixty days of the date of this order.

                                     STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 2 of 15




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff filed a complaint on July 14, 2020, naming only the Ossining Police Department

as Defendant, alleging that his rights were violated on May 19, 2020. In his statement of facts,

Plaintiff asserts that he has been harassed daily, tasered three times, and on another occasion, he


                                                   2
          Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 3 of 15




was arrested for violating an order of protection. (ECF No. 2 at 4.) In the relief section of his

complaint, Plaintiff also asserts that he has been “tasored, harassed, and taken to jail more than 5

times for no reason and been charged with crimes that gets dismissed.” (Id.)

        On August 6, 2020, Plaintiff filed another complaint asserting claims against the Ossining

Police Department and several individual Ossining Police Officers. The Clerk of Court opened

this complaint as a new civil action and assigned it case number 20-CV-6231. By order dated

August 24, 2020, Chief Judge McMahon concluded that the allegations contained in Plaintiff’s

complaint filed on August 6, 2020, arose from the same events as those raised in this complaint,

construed that complaint as an amended pleading, and directed that it be filed as amended

complaint in this action.

        Plaintiff brings the amended complaint (ECF No. 4) using the form “Complaint for a

Civil Case,” and he checks the box indicating that the basis for the Court’s jurisdiction is

diversity of citizenship. (Id. at 3.) Plaintiff does not provide a date of incident, but he alleges that

he was “tasored in the chest for no reason,” and that excessive force was used against him. (Id. at

4.)

                                            DISCUSSION

 A.      Claims stemming from Plaintiff’s arrest

        Because Plaintiff alleges that his federal constitutional rights were violated, the Court

interprets Plaintiff’s allegations as raising claims under 42 U.S.C. § 1983. To state a claim under

42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right secured by the Constitution or laws

of the United States was violated, and (2) the right was violated by a person acting under the

color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48–49 (1988).




                                                   3
           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 4 of 15




                  Excessive force

        “The Fourth Amendment prohibits the use of excessive force in making an arrest, and

whether the force used is excessive is to be analyzed under that Amendment’s ‘reasonableness’

standard.” Brown v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015) (quoting Graham v.

Connor, 490 U.S. 386, 396 (1989)); see also Lloyd v. City of New York, 264 F.Supp.3d 704, 721

(S.D.N.Y. 2017).

        To determine whether the amount of force used against a plaintiff was unreasonable,

courts pay “careful attention to the facts and circumstances of each particular case,” and judge

the “reasonableness” of the use of force “from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.” Id. (quoting Graham, 490 U.S. at 396). It

is “well established that law enforcement officers violate the Fourth Amendment if the amount of

force they use is ‘objectively unreasonable’ in light of the facts and circumstances confronting

them.” Rogoz v. City of Hartford, 796 F.3d 236, 246 (2d Cir. 2015). But “[n]ot every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chambers . . . violates the

Fourth Amendment.” Graham, 490 U.S. at 396.

        Here, Plaintiff’s allegations suggest that he intends to assert claims that police officers

used excessive force against him while arresting him. He fails, however, to provide sufficient

factual details about what happened during each arrest and who was involved in each arrest.

Should Plaintiff choose to amend his complaint, he must provide the date of incident for each

arrest, describe what happened during the arrests, and detail the actions of each person involved

in the arrests.

                  False Arrest

        Plaintiff’s allegations that he was arrested, and that the charges were subsequently

dismissed suggest that he also seeks to raise false arrest and false imprisonment claims. These


                                                  4
           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 5 of 15




claims are addressed together as they are, for purposes of Plaintiff’s allegations, the same. See

Posr v. Doherty, 944 F.2d 91, 96 (2d Cir. 1991). 2 A claim for false arrest under § 1983 looks to

state law as a starting point to determine the elements of a claim for false arrest. See Manuel v.

City of Joliet, Ill., 137 S. Ct. 911, 925 (2017) (“[T]o flesh out the elements of this constitutional

tort, we must look for ‘tort analogies.’”); Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir.

2018) (holding that common law principles are meant simply to guide rather than to control the

definition of § 1983 claims and courts should not “mechanically apply” the law of New York

State); Boyd v. City of New York, 336 F.3d 72, 75 (2d Cir. 2003).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances


       2
          “False arrest is simply an unlawful detention or confinement brought about by means of
an arrest rather than in some other way and is in all other respects synonymous with false
imprisonment.” Evans v. City of New York, 308 F. Supp. 2d 316, 329 n.8 (S.D.N.Y. 2004)
(quoting Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999) (Glasser, J.,
dissenting)).


                                                   5
          Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 6 of 15




that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)

(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.

       Here, Plaintiff also fails to provide sufficient details to support his claims that he was

falsely arrested and falsely imprisoned. Plaintiff does not describe the circumstances leading to

each arrest. He does not state what charges were brought against him as a result of the arrests,

and he does not indicate the status of any criminal proceedings initiated against him. Plaintiff

also does not provide the dates of the arrests or the dates that any charges were dismissed.

B.     Statute of Limitations

       The statute of limitations for § 1983 claims is found in the “general or residual [state]

statute [of limitations] for personal injury actions.” Pearl v. City of Long Beach, 296 F.3d 76, 79

(2d Cir. 2002) (quoting Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In New York, that period

is three years. See N.Y. C.P.L.R. § 214(5). Section 1983 claims generally accrue when a plaintiff

knows or has reason to know of the injury that is the basis of the claim. Hogan v. Fischer, 738

F.3d 509, 518 (2d Cir. 2013).

       Because Plaintiff does not provide the dates of incidents for the claims he seeks to raise,

it is unclear whether these claims are timely. In his second amended complaint, Plaintiff must

specify the dates when the events giving rise to his claims occurred.




                                                  6
            Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 7 of 15




        If any of the claims that Plaintiff seeks to raise occurred more than three years before July

14, 2020, the date Plaintiff’s complaint was filed with the Court, Plaintiff should also state facts

showing that equitable tolling should be applied in this case. See In re U.S. Lines, Inc., 318 F.3d

432, 436 (2d Cir. 2003) (noting that the doctrine of equitable tolling permits a court, “under

compelling circumstances, [to] make narrow exceptions to the statute of limitations in order ‘to

prevent inequity’”). The statute of limitations may be equitably tolled, for example, when a

defendant fraudulently conceals from a plaintiff the fact that the plaintiff has a cause of action, or

when the plaintiff is induced by the defendant to forego a lawsuit until the statute of limitations

has expired. See Pearl, 296 F.3d at 82-83.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his excessive force, false arrest,

and false imprisonment claims. First, Plaintiff must name as the defendant(s) in the caption 3 and

in the statement of claim those individuals who were allegedly involved in the deprivation of his

federal rights. If Plaintiff does not know the name of a defendant, he may refer to that individual

as “John Doe” or “Jane Doe” in both the caption and the body of the second amended

complaint. 4 The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any



        3
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Second Amended
Complaint. Any defendants named in the caption must also be discussed in Plaintiff’s statement
of claim.
        4
        For example, a defendant may be identified as: “Police Officer John Doe #1 on duty
August 31, 2010, during the 7-3 p.m. shift.”


                                                    7
          Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 8 of 15




“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the second amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated his federally protected rights; what facts show that his federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the original and amended complaints, any facts or claims that Plaintiff wishes to

maintain must be included in the second amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.



                                                 8
           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 9 of 15




         Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as a “Second

Amended Complaint,” and label the document with docket number 20-CV-5435 (LLS). A

Second Amended Civil Rights Complaint form is attached to this order. No summons will issue

at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause

to excuse such failure, the amended complaint will be dismissed for failure to state a claim upon

which relief may be granted.

SO ORDERED.

Dated:     September 11, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 9
           Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 14 of 15




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-05435-LLS Document 6 Filed 09/11/20 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
